DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on 13 September 2022 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 2-7 are objected to because of the following informalities:
In claim 2, line 2: “are multiple” should apparently read --is multiple--.
In claim 3, line 1: “at least one exit ports” should apparently read –multiple exit ports--.
In claim 4, line 2: “are multiple” should apparently read --is multiple--.
In claim 5, line 2: “are multiple” should apparently read --is multiple--.
In claim 6, line 1: “exit ports” should apparently read –multiple exit ports--.
In claim 7, line 1: “at least one exit ports of the inner tube and outer tube” should apparently read –at least one exit port of the inner tube and the at least one exit port of the outer tube--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitations "the closed distal end of the inner tube" in line 2 and "the closed distal end of the inner plunger" in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 16 recites the limitation "the lumen" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnette et al. (U.S. Pub. No. 2014/0276602 A1; hereinafter known as “Bonnette”), in view of Wang et al. (U.S. Pub. No. 2011/0202054 A1; hereinafter known as “Wang”).
Regarding claim 1, Bonnette discloses a catheter assembly (Abstract; Figs. 1-6) comprising: an outer tube 22 having a wall surrounding a central lumen 32 extending along an axis and including at least one exit port 30 positioned along its length extending through the wall and having an open proximal end ([0020]; Fig. 6); an inner tube 24 having a wall surrounding a central lumen 34 extending along the axis and slidably received within the central lumen of the outer tube along the axis at the proximal end of the outer tube and having a closed distal end and having at least one exit port 38 extending through the wall and communicating with the at least one exit port of the outer tube to allow fluid flow from the central lumen of the inner tube through the at least one exit port of the inner tube and outer tube at a range of relative positions along the axis ([0021]; [0023]; Figs. 3, 6; [0043]; the distal end of the inner tube is closed by the guidewire).  Bonnette fails to disclose an inner plunger slidably receivable within the central lumen of the inner tube along the axis at the proximal end of the outer tube, the plunger interfacing with the inner tube to promote fluid flow into and out of the at least one exit port of the inner tube by translating the plunger along the axis.  Wang discloses a similar catheter assembly (Abstract; Fig. 1) comprising an outer tube/wall 1022, an inner tube/wall 1024, and an inner plunger 106/108 slidably receivably within a central lumen of the inner tube along an axis, the plunger interfacing with the inner tube to promote fluid flow into and out of at least one exit port by translating the plunger along the axis ([0052]-[0056]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bonnette with a slidable inner plunger, as taught by Wang, in order to promote fluid flow into and out of the exit ports of Bonnette’s catheter assembly.
Regarding claim 2, the combination of Bonnette and Wang discloses the invention as claimed, see rejection supra, and Bonnette further discloses that the at least one exit port of the outer tube is multiple exit ports distributed evenly along a length of the outer tube ([0026]).
Regarding claim 3, the combination of Bonnette and Wang discloses the invention as claimed, see rejection supra, but fails to expressly disclose that the at least one exit ports are separated by a distance that is less than 10 mm apart along the length of the outer tube.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bonnette and Wang because this could have been determined via routine experimentation/optimization.  While Bonnette does not expressly disclose the recited dimensions, it teaches use within blood vessels, which have very small diameters that are typically on the millimeter scale or smaller.  Accordingly, it would not have been inventive to discover the optimal distance between exit ports via routine experimentation within these known conditions.
Regarding claim 4, the combination of Bonnette and Wang discloses the invention as claimed, see rejection supra, and Bonnette further discloses that the at least one exit port of the outer tube is multiple exit ports distributed about a circumference of the outer tube ([0027]).
Regarding claim 5, the combination of Bonnette and Wang discloses the invention as claimed, see rejection supra, and Bonnette further discloses that the at least one exit port of the inner tube are multiple exit ports distributed about a circumference of the inner tube ([0031]).
Regarding claim 6, the combination of Bonnette and Wang discloses the invention as claimed, see rejection supra, but fails to expressly disclose that the exit ports are separated by a distance that is less than 5 mm apart about a circumference of the outer tube and inner tube, respectively.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bonnette and Wang because this could have been determined via routine experimentation/optimization.  While Bonnette does not expressly disclose the recited dimensions, it teaches use within blood vessels, which have very small diameters that are typically on the millimeter scale or smaller.  Accordingly, it would not have been inventive to discover the optimal distance between exit ports via routine experimentation within these known conditions.
Regarding claim 7, the combination of Bonnette and Wang discloses the invention as claimed, see rejection supra, and Bonnette further discloses that the at least one exit ports of the inner tube and outer tube are circular ([0028]; [0031]).
Regarding claims 8 and 9, the combination of Bonnette and Wang discloses the invention as claimed, see rejection supra, and Bonnette further discloses that the outer tube and inner tube fit to restrict fluid flow axially between the outer tube and the inner tube, wherein the outer tube and inner tube provide a liquid tight seal against fluid flow axially between the outer tube and the inner tube ([0033]; [0041]-[0042]).
Regarding claim 10, the combination of Bonnette and Wang discloses the invention as claimed, see rejection supra, and Bonnette further discloses that the outer tube and inner tube are substantially cylindrical (Figs. 1-4).
Regarding claim 13, the combination of Bonnette and Wang discloses the invention as claimed, see rejection supra, and Bonnette further discloses that the outer tube has a closed distal end converging to a tapered point (Fig. 6; [0043]; distal end closed by the guidewire).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnette and Wang as applied to claim 1 above, and further in view of Ragg (U.S. Pub. No. 2015/0088051 A1).  The combination of Bonnette and Wang discloses the invention as claimed, see rejection supra, but fails to disclose that the outer tube and inner tube are flexible and constructed of a PTFE fluoropolymer.  Ragg discloses a similar catheter assembly comprising an outer tube and an inner tube (Abstract) wherein the outer tube and inner tube are flexible and constructed of a PTFE fluoropolymer in order to be smooth, flexible, and non-sticking ([0055]; [0116]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bonnette and Wang by making the outer and inner tubes from PTFE, as taught by Ragg, in order to be smooth, flexible, and non-sticking.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bonnette and Wang as applied to claim 1 above, and further in view of Johnston et al. (U.S. Pub. No. 2014/0257244 A1; hereinafter known as “Johnston”).  The combination of Bonnette and Wang discloses the invention as claimed, see rejection supra, but fails to disclose at least one radiopaque marker indicating a position of the closed distal end of the inner tube and at least one radiopaque marker indicating a position of the closed distal end of the inner plunger with respect to the inner tube.  Bonnette does teach at least one radiopaque marker indicating a position of the outer tube ([0029]) and at least one marker indicating a position of the inner tube ([0032]).  Johnston discloses a similar catheter assembly (Abstract; Fig. 6) comprising a tube 100 and an inner plunger 200, wherein the inner plunger comprises at least one radiopaque marker indicating a position of the inner plunger with respect to the tube ([0064]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bonnette and Wang with radiopaque markers on the distal ends of the inner tube and inner plunger, as taught by Bonnette and Johnston, in order to indicate the position of the inner tube and the inner plunger with respect to the inner tube.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record teaches or reasonably suggests such a catheter assembly with an outer tube with exit port(s), an inner tube with exit port(s), and an inner plunger to promote fluid flow in/out of the exit port(s) of the inner tube, wherein a brachytherapy insertion catheter that slidably fits within the outer tube is also part of the assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791